Exhibit 10.1

KEY EMPLOYEE AGREEMENT

This KEY EMPLOYEE AGREEMENT (the “Agreement”) is made and entered into as of the
3rd day of January 2008, by and between ValueClick, Inc. a Delaware corporation
(the “Company” or “ValueClick”) and David Yovanno (“Executive”).

WHEREAS, the Company is a global Internet advertising network enabling
advertisers to take advantage of the Internet to sell their products and
increase brand awareness;

WHEREAS, Executive possesses unique technical and operational skills which are
valuable to the business and financial prospects of the Company;

WHEREAS, in light of the foregoing, the Company desires to employ Executive as
Chief Operating Officer of U.S. Media and Executive desires to accept such
employment;

NOW THEREFORE, in consideration of the mutual promises contained herein, Company
and Executive agree as follows:



I.   Description of Employment Position and Responsibilities. You will serve in
the position of Chief Operating Officer of U.S. Media. By executing this offer
letter, you agree to assume and discharge such duties and responsibilities as
are commensurate with this position and such other duties and responsibilities
that are assigned to you from time to time by the Company’s Chief Executive
Officer. During the term of your employment, you shall devote your full time,
skill and attention to your duties and responsibilities and shall perform them
faithfully, diligently and competently. In addition, you shall comply with and
be bound by the operating policies, procedures and practices of the Company in
effect from time to time during your employment. To the fullest extent permitted
by Delaware law, Company shall indemnify and defend Executive from all costs,
expenses and losses whether direct or indirect, including consequential damages
and attorney’s fees, incurred or sustained by Executive in consequence of the
lawful discharge of his duties on Company’s behalf.



II.   Employment Considerations.

2.1 At-Will Employment. You acknowledge that your employment with the Company is
for an unspecified duration that constitutes at-will employment, and that either
you or the Company can terminate this relationship at any time, with or without
Cause (as defined below) and without notice.



III.   Compensation.

3.1 Base Salary. In consideration of your services, to be effective on
January 1, 2008, you will be paid an annual base salary of $360,000 (Three
Hundred and Sixty Thousand Dollars and no Cents), payable no less frequently
than on a monthly basis in accordance with the Company’s standard payroll
practices (“Standard Payment Schedule”). Your base salary, in conjunction with
your performance evaluation, is normally reviewed annually by the Company’s
Compensation Committee of the Board of Directors.

3.2 Incentive Compensation. In addition to Executive’s base salary, Executive
will be entitled to participate in an incentive compensation plan for fiscal
2008 and subsequent years based upon terms to be approved by the Compensation
Committee of the Company’s Board of Directors. For each of the three-month
periods ended March 31, 2008 and June 30, 2008, Executive will be guaranteed a
quarterly bonus of $50,000.



IV.   Additional Benefits.

4.1 Health Insurance/Vacation/Benefit Plans. You will be entitled to receive the
standard employee benefits made available by the Company to its employees to the
full extent of your eligibility therefor. The terms and conditions of your
vacation benefits shall be in accordance with the Company’s vacation policy in
effect at that time. During your employment, you shall be permitted, to the
extent eligible, to participate in any group medical, dental, life insurance and
disability insurance plans, or similar benefit plan of the Company that is
available to employees generally. Participation in any such plan shall be
consistent with your rate of compensation to the extent that compensation is a
determinative factor with respect to coverage under any such plan.

4.2 Reimbursement of Expenses. The Company shall reimburse you for all
reasonable expenses actually incurred or paid by you in the performance of your
services on behalf of the Company, upon prior authorization and approval in
accordance with the Company’s expense reimbursement policy as from time to time
in effect.

4.3 Stock Options. Pursuant to Board approval, and under the terms and
conditions of the Company’s Stock Option Plan and Stock Option Agreement,
including the stock vesting provisions contained therein, you may, from time to
time in the Company’s discretion, be granted an option to purchase shares of
common stock of the Company as set forth in a Stock Option Agreement. Any and
all options you have been granted by the Company in the past or may be granted
by the Company in the future are collectively referred to herein as the
“Options”).



V.   Termination; Change of Control Benefits.

5.1 Voluntary Termination; Cause. At any time, if your employment is terminated
by the Company with Cause, or if you resign your employment voluntarily, no
compensation or other payments will be paid or provided to you for periods
following the date when such a termination of employment is effective, provided
that any rights you may have under the benefit plans of the Company shall be
determined under the provisions of those plans. If your employment terminates as
a result of your death or disability, no compensation or payments will be made
to you other than those to which you may otherwise be entitled under the benefit
plans of the Company.

5.2 Change of Control Compensation. In the event there should occur a Change of
Control (as defined below), and (i) your employment by the Company is terminated
by the Company for any reason other than for Cause or on account of your
permanent disability or death or (ii) there occurs a Constructive Termination,
the Company will pay to you as severance, in one lump sum amount an amount equal
to twelve (12) months of your annual base salary in effect immediately prior to
the time of such termination. Subject to Section 5.6, such amount will be paid
by the Company as soon as administratively possible following such termination,
but in all events not later than fifteen (15) days following the effective date
of such termination. Such amounts paid will be reduced by all applicable
withholding taxes and other deductions required by law and any additional
amounts authorized by you to be withheld.

5.3 Other Change of Control Benefits. In addition to any amounts payable under
Section 5.2 above, upon the occurrence of a Change of Control and (i) your
employment by the Company is terminated by the Company for any reason other than
for Cause or on account of your permanent disability or death or (ii) there
occurs a Constructive Termination, the vesting of one hundred percent (100%) of
the Options shall be immediately exercisable.

5.5 Change in Control Definitions. For purposes of this Agreement:

(a) A “Change in Control” will be deemed to occur upon consummation of any one
of the following:

(i) a sale, lease or other disposition of all or any material portion of the
assets of the Company;

(ii) a merger, consolidation or other reorganization in which the Company is not
the surviving corporation and the stockholders of the Company immediately prior
to the merger, consolidation or other reorganization fail to possess direct or
indirect ownership of more than fifty percent (50%) of the voting power of the
securities of the surviving corporation (or if the surviving corporation is a
controlled affiliate of another Person, then the required beneficial ownership
will be determined with respect to the securities of that Person which controls
the surviving corporation and is not itself a controlled affiliate of any other
Person) immediately following such transaction;

(iii) a merger, consolidation or other reorganization in which the Company is
the surviving corporation and the stockholders of the Company immediately prior
to such merger, consolidation or other reorganization fail to possess direct or
indirect beneficial ownership of more than fifty percent (50%) of the securities
of the Company (or if the Company is a controlled affiliate of another Person,
then the required beneficial ownership will be determined with respect to the
securities of that Person which controls the Company and is not itself a
controlled affiliate of any other Person) immediately following such
transaction;

For purposes of Sections 5.5(a)(ii) and 5.5(a)(iii) above, any Person who
acquired securities of the Company prior to the occurrence of the specified
transaction in contemplation of such transaction and who immediately after such
transaction possesses direct or indirect beneficial ownership of at least ten
percent (10%) of the securities of the Company or the surviving corporation, as
appropriate (or if the Company or the surviving corporation is a controlled
affiliate, then of the appropriate Person as determined above), will not be
included in the group of stockholders of the Company immediately prior to such
transaction.

(b) A “Constructive Termination” means your resignation within sixty (60) days
following the occurrence of any of the following occurring after a Change in
Control after having given the Company at least 30 days notice of the same and a
reasonable opportunity to cure during such 30-day notice period:

(i) a material reduction, without your written consent, in your then current
annual base salary;

(ii) a relocation of your principal place of employment outside the contiguous
48 states of the United States of America.

(c) “Cause” means (i) a final conviction of a felony or a crime involving moral
turpitude causing material harm to the standing and reputation of the Company;
(ii) refusal to comply with reasonable directives of the Company’s Board of
Directors; (iii) negligence or reckless or willful misconduct in the performance
of Executive’s duties; (iv) failure to perform, or continuing neglect in the
performance of Executive’s duties; (v) misconduct which has materially adverse
effect upon the Company’s business or reputation; (vi) violation of the Company
policies, including, without limitation, the Company’s policies on equal
employment opportunity and prohibition of unlawful harassment..

(d) “Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other legal entity
including any governmental entity.

5.6 Effect of Section 409A of the Code. Notwithstanding anything to the contrary
in this Agreement, if the Company determines (a) that on the date your
employment with the Company terminates or at such other time that the Company
determines to be relevant, you are a “specified employee” (as such term is
defined under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)) of the Company and (b) that any payments to be provided to you pursuant
to Section 5.2 of this Agreement are or may become subject to the additional tax
under Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed
under Section 409A of the Code (“Section 409A Taxes”) if provided at the time
otherwise required under this Agreement then such payments shall be delayed
until the date that is six months after date of your “separation from service”
(as such term is defined under Section 409A of the Code) with the Company, or
such shorter period that, as determined by the Company, is sufficient to avoid
the imposition of Section 409A Taxes. The provisions of this Section 5.6 shall
only apply to the minimum extent required to avoid your incurrence of any
Section 409A Taxes.

     
VI.
VII.
VIII.
IX.
  Assumption. Prior to or upon consummation of the Change in Control,
the Company shall obtain the assumption of this offer letter by the
surviving corporation of any merger, consolidation or other
reorganization (if such surviving corporation is not the Company) and
the ultimate parent of the Person engaging in the transaction or
transactions constituting a Change in Control.
Intellectual Property Rights/Confidential Information. You agree that
the Company is the owner of valuable trade secrets, client, vendor,
customer and contractor lists and other confidential and proprietary
information. As such, you agree that your employment is contingent
upon your execution of, and delivery to, the Company of a Confidential
Information and Invention Assignment Agreement in the standard form
utilized by the Company.
Non-Competition/Conflicting Employment. You agree that, during the
term of your employment with the Company, you will not engage in any
other employment, occupation, consulting or other business activity
directly related to the business in which the Company and/or its
customers are now involved or become involved during the term of your
employment, nor will you engage in any other activities that conflict
with your obligations to the Company.
Arbitration.
 
   

9.1 Arbitration Generally. You and the Company expressly agree that, to the
extent permitted by law and to the extent that the enforceability of this
Agreement is not thereby impaired, any and all disputes, controversies or claims
between you and the Company, including, without limitation, those arising out of
or concerning your employment by the Company or its termination or this
Agreement, and including, without limitation, claims by you against directors or
employees of the Company, whether arising under theories of liability or damages
based on contract, tort or statute, shall be determined exclusively by final and
binding arbitration before a single arbitrator in accordance with the National
Rules For the Resolution of Employment Disputes of the American Arbitration
Association, or successor rules then in effect, and that judgment upon the award
of the arbitrator may be rendered in any court of competent jurisdiction. Claims
subject to exclusive final and binding arbitration under this Agreement include,
without limitation, claims that otherwise could be tried in court to a jury in
the absence of this Agreement. Such claims include, without limitation,
statutory claims for employment discrimination based on race, color, national
origin, sex, religion, disability, age, harassment of any type, and other
statutory or constitutional claims for employment discrimination; claims for
wrongful termination including employment termination in violation of public
policy; and claims for personal injury including, without limitation,
defamation, fraud, and infliction of emotional distress. As a material part of
this agreement to arbitrate claims, you expressly waive all rights to a jury
trial in court on all statutory or other claims including, without limitation,
those identified in this Section X.

9.2 Location of Arbitration; Applicable Law. The arbitration shall be held in
the Los Angeles, California, and this Agreement shall be construed according to
the substantive law of the State of California as provided in Section IX.

9.3 AAA Arbitration. The arbitration shall be administered by the American
Arbitration Association, and the arbitrator shall be selected from a list of
arbitrators provided by the American Arbitration Association following a request
by the party seeking arbitration for a list of five retired or former jurists
with substantial professional experience in employment matters. The arbitration
shall be conducted under the procedures applicable to arbitrations in the state
of California. The arbitrator’s authority and jurisdiction shall be limited to
determining the dispute in arbitration in conformity with law, to the same
extent as if such dispute were determined as to liability and any remedy by a
court without a jury. The arbitrator shall render an award which shall include a
written statement of opinion setting forth the arbitrator’s findings of fact and
conclusions of law.

9.4 Costs of Arbitration. The Company or its successor shall pay the costs of
arbitration including, without limitation, attorneys’ fees and costs, and fees
and costs of any experts except that, if any party prevails on a statutory claim
that entitles the prevailing party to a reasonable attorneys’ fee (with or
without expert fees) as part of the costs, the arbitrator may award reasonable
attorneys’ fees (with or without expert fees) to the prevailing party in accord
with such statute.

9.5 Authority of Arbitrator. Any controversy over whether a dispute is an
arbitrable dispute or as to the interpretation or enforceability of this
Section X with respect to such arbitration shall be determined by the
arbitrator.

9.6 Ongoing Rights and Obligations. You acknowledge that the Company and you
have ongoing rights and obligations relating to intellectual property,
confidential information and non-competition with the Company, together with
fiduciary rights and obligations, which will survive the termination of your
employment. The Company and you agree that nothing in this Agreement shall waive
or otherwise preclude any otherwise available right to temporary restraining
orders or other injunctive relief for any breach or threatened breach of any of
these obligations. You understand that injunctive relief may include, but shall
not be limited to, restraining continuing breaches of such obligations. Any such
injunctive proceedings shall be without prejudice to any rights the Company or
you may have under this Agreement to obtain relief in arbitration with respect
to such matters.



X.   General Provisions.

10.1 Governing Law. This offer letter will be governed by the laws of the State
of California, applicable to agreements made and to be performed entirely within
such state.

10.2 Entire Agreement. This offer letter sets forth the entire agreement and
understanding between the Company and you relating your employment and
supersedes all prior verbal discussion and written agreements between us. Any
subsequent change or changes in your duties, salary or other compensation will
not affect the validity or scope of this agreement. Any change to the at-will
term of this agreement must be executed in writing and signed by you and the
President of the Company.

10.3 Successors/Assigns. This agreement will be binding upon your heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company and its respective successors and assigns.

1

Please acknowledge and confirm your acceptance of this letter by signing and
returning the enclosed copy of this offer letter. If you have any questions
about this offer letter, please call me directly.

VALUECLICK, INC.

 
By:

Tom Vadnais

Chief Executive Officer

ACCEPTANCE:

I accept the terms of my employment with ValueClick, Inc. as set forth herein. I
understand that this offer letter does not constitute a contract of employment
for any specified period of time, and that my employment relationship may be
terminated by either party, with or without cause and with or without notice.

 
Mr. David Yovanno

2